Title: To Benjamin Franklin from Vergennes, 20 May 1779
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 20 May 1779.
J’ai l’honneur de vous envoyer, M, un mémoire qui concerne M. de Vatteville, issu d’une des meilleures maisons du canton de Berne; vous verrez que cet officier souhaiteroit d’entrer au Service des Etats-unis: les témoignages avantageux que l’on donne de ses talents militaires, me persuadent que le Congres feroit une très-bonne aquisition, et si des obstacles invincibles ne vous arrêtent point, je vous serois particulierement obligé si vous voulez bien seconder ses desirs./.
M. franklin
